FRIENDLY, Circuit Judge
(concurring and dissenting):
I concur in Judge Dooling’s excellent opinion save insofar as it grants the motion of the Urban League for leave to intervene; as to that I dissent.
In International Union, United Automobile, Aerospace & Agricultural Implement Workers, etc., Local 133 v. Fafnir Bearing Co., 382 U.S. 205, 217, 86 S.Ct. 373, 381, 15 L.Ed.2d 272 (1965), the Supreme Court recognized that resolution of the problem “whether intervention should be granted to the successful charging party” was “no easy matter.” Although the Court resolved that issue in favor of intervention by charging parties whose private interests are advanced by an order which the National Labor Relations Board seeks to enforce — typically, unions, employees or employers, I perceive no basis for thinking it meant to go further. The Board’s Rules and Regulations allow a charge to be made “by any person,” § 102.9 — doubtless a wise provision since the only effect of a charge is to bring the matter to the attention of the General Counsel. Permitting “any person” who has filed a charge to intervene in enforcement proceedings is something else again. There is no need for welfare organizations to intervene before the courts to vindicate the public interest as “private attorneys general,” see Associated Industries of New York State v. Ickes, 134 F.2d 694, 704-705 (2 Cir.), dismissed as moot, 320 U.S. 707, 64 S.Ct. 74, 88 L.Ed. 414 (1943), when a “public attorney general” is pressing the case, cf. L. Singer & Sons v. Union Pac. R. R. Co., 311 U.S. 295, 305-306, 61 S.Ct. 254, 85 L.Ed. 198 (1940) (concurring opinion of Mr. Justice Frankfurter), and intervention on so broad a scale creates danger of conflict not merely with the Board but with those whose private interests are furthered by the Board’s order. I see no reason why all proper concerns of worthy organizations like the Urban League and the NAACP in the enforcement of orders of the Labor Board are not fully met, as they generally are in other types of litigation, by the liberal granting of leave to appear as amicus curiae. If the organization fears that an employee who has succeeded before the Board may not have the means to hire counsel and intervene in his own name, nothing prevents its arranging appropriate assistance.